Madsen, C.J.
¶22 (dissenting) — The Public Records Act (PRA) grants costs and reasonable attorney fees for vindicating the “right to receive a response to a public record *100request within a reasonable time.” RCW 42.56.550(4). The plain language of the statute simply entitles a person to receive a timely answer. Although we have interpreted “response” to include the right to receive a “brief explanation,” Sanders v. State, 169 Wn.2d 827, 848, 240 P.3d 120 (2010), the majority now expands “brief explanation” to mean that an agency must correctly justify its response when it redacts or withholds a document. The PRA does not support this result.
Discussion
¶23 The city stated that it redacted driver’s license numbers from the documents it intended to provide and then cited to specific statutes that it claimed supported the redactions. The majority holds this response insufficient because it cannot determine if the cited statutes actually support the redactions. Majority at 96. In other words, the majority holds the city’s response insufficient because it cannot tell if the city is right. Id. The PRA, however, merely requires that the agency provide a “response,” not a correct explanation. RCW 42.56.550(4), .210(3).
¶24 The agency fulfilled its obligation to provide a brief explanation. In Sanders, we held the State’s response insufficient when it withheld entire documents and claimed work product privilege under the PRA’s controversy exemption. 169 Wn.2d at 847. We held the response insufficient because the State failed to give necessary information about what the records contained to evaluate the claim, including what controversy the records related to. Id. Essentially, the State explained why it withheld information — the controversy exemption — but failed to explain what information it actually withheld. See id. at 837, 846 (characterizing lack of details as merely identifying that a document exists). Here, unlike the State in Sanders, the city explained what information it actually withheld— driver’s license numbers — and it explained why — the cited *101statutes. The requester in this case, unlike the requester in Sanders, can evaluate the exemptions and determine for himself the validity of the agency’s action. Whether the city validly withheld the driver’s license numbers, however, is a separate issue.
¶25 Although the majority denies that a brief explanation must contain a correct response, the rule it articulates has this result. The majority states that the agency must provide explanatory information sufficient “to determine whether the exemptions are properly invoked.” Majority at 95 (citing Rental Hous. Ass’n of Puget Sound v. City of Des Moines, 165 Wn.2d 525, 539, 199 P.3d 393 (2009)). In other words, the sufficiency of a brief explanation now depends on whether the response allows the requester or a court to determine that the agency invoked the correct exemption. In Rental Housing, we described the brief explanation as “ ‘enough information for a requestor to make a threshold determination of whether the claimed exemption is proper.’ ” 165 Wn.2d at 539 (quoting WAC 44-14-04004(4)(b)(ii)). The majority transformed a threshold determination into an ultimate determination. So instead of providing enough information for the requester to make an initial determination about the appropriateness of the exemption, the agency must now provide enough information to prove it is right.
¶26 The PRA does not put this burden on agencies, and neither should this court. When a requester doubts the validity of an agency’s claimed exemption, the PRA directs the requester to seek clarification from the attorney general, not the agency. The PRA provides:
Whenever a state agency concludes that a public record is exempt from disclosure and denies a person opportunity to inspect or copy a public record for that reason, the person may request the attorney general to review the matter. The attorney general shall provide the person with his or her written opinion on whether the record is exempt.
RCW 42.56.530.
*102¶27 The PRA already provides attorney fees when an agency wrongly withholds records. RCW 42.56.550(4). Under the majority, an agency must now pay attorney fees if it wrongly withhold records or if it correctly withholds records but fails to provide a correct explanation. I do not find this correct-explanation requirement in the statute, and I do not believe that we should create one. Instead, if the agency has failed to identify a record at all or has failed to either release a record or give its reason for withholding, whether correct or incorrect, then attorney fees may be warranted. But where the agency has identified the records and given its reason for redacting or withholding the record, no attorney fees are independently warranted. Therefore, I dissent.
Fairhurst, Wiggins, and Gordon McCloud, JJ., concur with Madsen, C.J.